Citation Nr: 0837525	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected adjustment disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to April 1986 and from June 8, 1991 to June 22, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Board remanded the issue on appeal to the RO in June 2006 
and April 2007 for further development of the record.


FINDINGS OF FACT

The service-connected adjustment disorder is shown to produce 
occupational and social impairment with occasional decrease 
in work efficiency.  There are symptoms of depressed mood, 
anxiety, and suspiciousness, with sleep problems described.

The service-connected adjustment disorder is not shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
reduced reliability and productivity and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
evaluation, but not higher for the service-connected 
adjustment disorder have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 Diagnostic Code 9413 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the RO readjudicated the 
Appeal, most recently in a July 2008 Supplemental Statement 
of the Case (SSOC).

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the July 2006 letter the 
RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, the 
veteran was fully notified that he was awarded a disability 
evaluation and an effective date for that evaluation in the 
appealed rating decision, in which service connection for his 
adjustment disorder was granted. 

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also, Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning different levels of compensation 
awarded during an appeal period where manifestations change).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

The RO has evaluated the veteran's service-connected 
adjustment disorder under the criteria for evaluating anxiety 
disorder.  Under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9413, a 10 percent evaluation is assigned for 
adjustment disorder manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
during periods of significant stress, or; symptoms controlled 
by continuous medication.

A 30 percent disability evaluation encompasses adjustment 
disorder manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation is warranted for 
adjustment disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
adjustment disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for 
adjustment disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  

In September 2002, the RO granted service connection for 
adjustment disorder with mixed anxiety and depressed mood and 
assigned a 10 percent evaluation as of July 31, 1998, the 
date of initial claim.  That evaluation has remained in 
effect since that time.  

In April 1999, the veteran underwent initial psychiatric 
assessment at the VA.  He reported a suicide attempt 13 years 
earlier.  Since that time he had not received any psychiatric 
treatment.  He reported he was not doing well in college 
because of a learning disability.  He felt like the world was 
closing in, like he was a burden and embarrassed.  He was 
raised by his mother; he did not meet his father until he was 
17 years old.  He had 9 total siblings.  He had never been 
married.  He reported having a 13 year old daughter from a 
previous relationship who he had been raising since she was 3 
months old.  He reportedly worked for the Moscow school 
district as a counselor.  On a typical day he awoke at 5 
a.m., worked from 8-3p.m. and had night classes from 4:15-6 
(or 7).  He was also responsible for taking care of his 
daughter.  He reportedly slept only 2-3 hours per night.

On objective examination he was cooperative and verbal.  His 
speech was coherent, relevant and goal oriented.  His affect 
was appropriate; however, his mood was angry and tense.  He 
had poor sleep habits and his appetite was decreased.  His 
energy level, motivation and sexual drive were low.  He 
denied having current suicidal or homicidal ideas, intent or 
plan.  He denied any mood swings.  His insight was good; 
however, judgment was slightly impaired.  He was of average 
intellectual function although he admitted having a learning 
disability.  He was diagnosed with adjustment disorder with 
depressed mood.  The examiner assigned the veteran a Global 
Assessment of Functioning (GAF) score of 55.

During a March 2002 VA examination, the examiner recorded the 
veteran's military, personal and past medical history.  The 
veteran complained of disturbed sleep.  He reported since he 
left the military, he only slept 3-4 hours but generally felt 
rejuvenated when he woke up.  He only felt tired when he was 
not busy.  He had a poor appetite and generally only ate one 
meal a day.  He reported that "he tries not to let anything 
upset [him]."  He had reportedly good memory and 
concentration and normal sexual functioning.  He did have 
dreams; however, he could not remember them.  He had reported 
chest pains; however, his physicians attributed those pains 
to stress.  He tried to live in the present rather than look 
to the future.  He worried that if the circumstances of his 
discharge "got out" some of those people might retaliate 
against him and "kill him."

He reported that he had married his girlfriend in August 
2001.  He was working in security for a local school system, 
and changed to this from a previous position so he would not 
have to discuss his discharge from the Guard.  He reported 
that the psychiatric disorder did not interfere with work.

On objective examination, the veteran was casually dressed 
and neatly groomed.  There was nothing unusual about his 
posture, bearing, manner or hygiene.  His motor functioning 
was within normal limits.  He was cooperative, attentive and 
maintained appropriate eye contact.  He did not exhibit signs 
of delusions hallucinations or any other symptoms indicating 
psychosis.  Memory was intact and general knowledge appeared 
adequate.  Speech was normal rate and rhythm; however, 
content was frequently vague.  His thinking generally seemed 
normal and facial expressions were congruent with speech 
content.  His affect was euthymic but subdued.  He had an 
impaired ability to make reasonable and realistic life 
decisions in some areas.  He had some insight into his 
behavior and emotions; however, he was apparently unable to 
respond appropriately or perceive satisfactory solutions at 
times.

The examiner gave a thorough explanation of all the results 
of the testing mechanisms used to evaluate the veteran's 
psychiatric picture.  Overall, the veteran's diagnosed 
adjustment disorder with mixed anxiety and depressed mood was 
confirmed.  He was assigned a GAF score of 65.  The examiner 
noted that the veteran "portrayed" himself as functioning 
adequately in his job and in social relationships.

During an October 2003 VA examination, the examiner recorded 
the veteran's military and personal history.  The veteran was 
still employed for the school district during the school 
year, and in off time, umpired sports games and did odd jobs.  
The veteran complained of daily intrusive thoughts about his 
experiences in the National Guard and the ongoing lawsuit.  
He acknowledged that the lawsuit caused a lot of stress in 
his life.  He felt his life may be in danger if he won the 
lawsuit because high ranking authorities in the National 
Guard would be shown to have less than honorable character 
and the military did not want that to happen.  As a result, 
he was hypervigilant at home, work and in other activities in 
which he engaged.  He described his sleep as variable from 
night to night but often inadequate in nature.  He stayed 
close to home to avoid "accidents" that may befall him.  He 
also reported feeling great embarrassment and shame in the 
eyes of his family due to the circumstances surrounding his 
discharge from the National Guard and this caused much 
distress.  He had seen a number of private psychologists and 
this treatment had helped him "curb the anger" and manage 
the anxiety and agitation he had experienced as a result of 
his experience with the National Guard.  

On objective examination, the veteran was cooperative, 
friendly and exhibited good eye contact.  His affect was 
appropriate; however, on a few occasions he almost became 
tearful and was putting forth great effort to control his 
emotions when discussing the ongoing lawsuit.  He had no 
signs or symptoms of any psychotic disorder and his thinking 
was logical and goal directed.  He did have frustrations at 
previous examinations and expressed gratitude to the examiner 
for listening in detail.

The veteran did experience a good deal of anxiety-related 
symptoms as well as significant somatic symptoms and paranoid 
thoughts and feelings.  He exhibited many symptoms consistent 
with both avoidant and dependent personality disorders and he 
also displaced a good deal of unusual and idiosyncratic 
thinking that may very well be delusional in nature.  He also 
had mild to moderate symptoms of anxiety and dysthymia.  The 
fact that he was functioning occupationally at a level 
considerably below what his advanced degree suggested implied 
that his style of interacting with others may limit his 
ability to function on the job in someway.  Overall, the 
veteran's adjustment disorder with mixed emotional features 
was confirmed.  He was assigned a GAF score of 56.

During a June 2008 VA examination, the examiner recorded the 
veteran's military, personal and past medical history.  He 
was now working part time cutting boxes for Wal Mart.  He 
reported having three corporations licensed in the state, but 
they were not active at this time.  He spent much time 
preparing for a Congressional hearing into his discharge from 
service.  The veteran reported feeling progressively anxious 
and depressed since being discharged from the military.  He 
complained of a lack of energy and motivation and a feeling 
of hopelessness and helplessness.  He denied having suicidal 
thoughts but wished to be dead at times.  He was irritable, 
self-isolating, had sleep disturbances and had poor 
concentration.  Additionally, he distrusted people and was 
hypervigilant.  He did not have night mares, flashbacks, 
intrusive thoughts or manic episodes.  He reported more 
social isolation.

On objective examination, the veteran made good eye contact.  
He was initially guarded but relaxed the last two-thirds of 
the examination.  He was cooperative and polite; oriented to 
place, person and time; spoke in normal tone and volume; and 
had coherent, relevant and goal oriented speech.  His mood 
was depressed and anxious.  His affect was appropriate to 
thought content and full range.  He denied having suicidal 
thought but had passive death wishes.  He was obsessed with 
the circumstances surrounding his separation from the 
military and this obsession was occupying most of his energy 
and time.  He was distrustful of people but not paranoid.  He 
denied having grandiose delusions, ideas of reference or 
thoughts of broadcasting.  He had difficulty concentrating.

The examiner commented that the veteran did not meet the 
criteria for adjustment disorder with mixed emotions because 
his stressors were not chronic and ended in 1997.  However, 
he did meet the criteria for anxiety disorder because he had 
mixed anxiety and depressive disorder which were clinically 
significant.  The examiner commented that the anxiety and 
depressive symptoms were causing significant impairment in 
his ability to work, especially to the level of his education 
and prior training; his relationship with his wife and 
daughter; and his social relationships.  He had only one 
friend which was another veteran.  His symptoms have 
progressively worsened and were causing a reduction in his 
productivity and functioning.  Additionally, he worked at a 
lower level from that indicated by his trainings and previous 
performance in school and in the military.  The veteran was 
diagnosed with anxiety disorder.  It was noted to be of 
moderate degree of impairment.  The veteran was assigned a 
GAF score of 55 and the examiner noted in the past year the 
GAF had been 60.

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given its review of the evidence 
of record, the Board finds the service-connected disability 
picture more nearly approximates that of occupational and 
social impairment with a decrease in work efficiency although 
performing self care, with a depressed mood, anxiety and 
suspiciousness.  He also has sleep impairment.  This more 
nearly approximates the criteria for a 30 percent rating 
through the appeal period.  38 C.F.R. § 4.7.  The symptoms do 
not, however produce reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships as contemplated by a 50 percent 
evaluation under Diagnostic Code 9413.  See 38 C.F.R. § 
4.130.  It is not shown that he has flattened effect, 
frequent panic attacks, impaired judgment or other findings 
of the 50 percent criteria set out above.  In this regard, 
the Board notes that the veteran's GAF scores since his 
initial assessment in April 1999 have consistently ranged 
from 55 to 65.  While not dispositive, the veteran's GAF 
score may certainly be considered in the evaluation of the 
veteran's disability picture.  GAF scores in this range 
reflect mild-moderate impairment.  When the GAF scores are 
considered with the reported symptoms, they most nearly 
reflect those criteria describing a 30 percent rating. 

The Board has considered the possibility of a higher rating; 
however, the veteran does not display suicidal ideation, 
obsessional rituals which interfere with routine activities, 
gross impairment in thought processes or communication, 
persistent delusion or hallucinations, grossly inappropriate 
behavior, or a persistent danger of hurting himself or 
others.  Thus an evaluation in excess of 30 percent is not 
warranted.  

Overall, the evidence supports a 30 percent rating, but not 
higher, for the service-connected adjustment disorder.  

 
ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected adjustment disorder is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


